United States Court of Appeals
                      For the First Circuit
Nos. 09-1950
     10-1766

        PATRICIA DONAHUE, INDIVIDUALLY AND IN HER CAPACITY
     AS ADMINISTRATRIX OF THE ESTATE OF MICHAEL J. DONAHUE;
      MICHAEL T. DONAHUE; SHAWN DONAHUE; AND THOMAS DONAHUE,
                      Plaintiffs, Appellees,

                                v.

                    UNITED STATES OF AMERICA,
                      Defendant, Appellant.

                       ____________________

Nos. 09-1951
     09-1952

 THE ESTATE OF EDWARD BRIAN HALLORAN, BY PATRICIA MACARELLI, IN
         HER CAPACITY AS ADMINISTRATRIX OF THE ESTATE,
              Plaintiff, Appellee/Cross-Appellant,

                                v.

                     UNITED STATES OF AMERICA,
               Defendant, Appellant/Cross-Appellee.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS
           [Hon. William G. Young, U.S. District Judge]


                               Before
                   Torruella, Selya and Howard,
                          Circuit Judges.


     Jonathan H. Levy, Attorney, Appellate Staff, Civil Division,
United States Department of Justice, with whom Tony West, Assistant
Attorney General, and Thomas M. Bondy, Attorney, Appellate Staff,
were on brief, for the United States.
     Edward T. Hinchey, with whom Nicholas W. Schieffelin and
Sloane & Walsh, were on brief, for Donahue appellees.
     William E. Christie, with whom Shaheen & Gordon, P.A. was on
brief, for Estate of Edward Brian Halloran.



                        February 10, 2011
           SELYA, Circuit Judge.        These are the latest in a series

of civil cases arising out of the unholy alliance between the

Federal Bureau of Investigation (FBI) and a notorious mobster,

James J. "Whitey" Bulger.       In this chapter of the sordid saga, the

estates and heirs of two men killed on Bulger's orders sued the

United States under the Federal Tort Claims Act (FTCA) for leaking

confidential information to Bulger and enabling his reign of

terror.   The proceedings below culminated in multi-million-dollar

judgments for the plaintiffs.        The principal issue on appeal is

whether the suits were timely filed.

           Two different district judges answered this question in

the affirmative.     Since then, this court has passed upon the

timeliness issue in a number of similar cases and refined the legal

doctrines that inform the decisional calculus. In fidelity to this

intervening authority, we conclude that the suits were not timely

filed   and,   therefore,    reverse.      We   do   so,   however,   without

endorsing the FBI's conduct, which we regard as reprehensible.

I.   BACKGROUND

           The tawdry tale of the FBI's corrupt collaboration with

Bulger and his sidekick, Stephen "the Rifleman" Flemmi, has been

recounted many times.       See, e.g., Rakes v. United States, 442 F.3d

7, 11-17 (1st Cir. 2006); Callahan v. United States, 426 F.3d 444,

446-50 (1st Cir. 2005); McIntyre v. United States, 367 F.3d 38, 40-

51 (1st Cir. 2004); see generally United States v. Salemme, 91 F.


                                   - 3 -
Supp. 2d 141 (D. Mass. 1999), rev'd, United States v. Flemmi, 225

F.3d 78 (1st Cir. 2000).        We assume the reader's familiarity with

this   compendium    of   cases    and   rehearse   here   only   those   facts

necessary to bring these appeals into focus.

                           A.     The Axis of Evil.

           For decades Whitey Bulger, a key figure in organized

crime circles in Boston, and the leader of a criminal syndicate

known as the Winter Hill Gang, led a double life.             Unbeknownst to

his counterparts in crime, he served as a confidential informant

for the FBI.        Bulger's underworld position made him privy to

various and sundry activities of rival gangs, including the Mafia

(sometimes known as La Cosa Nostra).           The FBI's ardent desire to

bring the Mafia to heel led it to make a Faustian bargain: in

exchange for information about Mafia activities, the FBI would

protect Bulger and Flemmi and "look the other way" as the duo

pursued their own felonious misadventures.            This alliance spanned

three decades, lasting from the late 1970s well into the 1990s.

           John Connolly, a member of the FBI's organized crime

unit, was tasked to "handle" Bulger and Flemmi.                   Connolly and

Bulger had grown up in the same South Boston neighborhood.                 John

Morris, who for most of the relevant period headed the organized

crime unit in the FBI's Boston office, oversaw Connolly.

           Over time, Bulger and Flemmi plied their FBI handlers

with assorted gratuities.          See, e.g., United States v. Connolly,


                                      - 4 -
504 F.3d 206, 210 (1st Cir. 2007); Salemme, 91 F. Supp. 2d at 210.

More   importantly,      they    provided       a   cornucopia      of   high-quality

information that led to the convictions of several Mafia hierarchs.

These convictions were a gift that kept on giving: they enhanced

the informants' value to the FBI, decimated a powerful rival of the

Winter Hill Gang, and created a vacuum that Bulger and Flemmi

systematically exploited.

            Not surprisingly, the FBI coveted Bulger and Flemmi and

considered them "Top Echelon" informants.                   See Flemmi, 225 F.3d at

81 (describing the FBI's "Top Echelon" informant program). Because

this   characterization         elevated      the    status    of   their      handlers,

Connolly and Morris did everything in their power, whether legal or

illegal, to protect their prized informants and keep them happy.

In the bargain, the agents blithely ignored FBI guidelines and

permitted    Bulger     and   Flemmi     to    carry    out    a    constellation     of

criminal activities, ranging from loan-sharking to extortion to

murder.

                                 B.    The Murders.

            The      FBI's    protective       efforts       extended     as    far    as

discouraging other law enforcement agencies from investigating

crimes committed by Bulger and Flemmi; notifying the pair of

planned   law     enforcement     activities;         and     leaking    to    them   the

identities      of    persons    who     came       forward     with     incriminating




                                        - 5 -
information related to their malefactions.          We focus here on one

such informant: Edward "Brian" Halloran.

             Halloran   was   a   low-level    hoodlum,    who    functioned

primarily as a cocaine dealer.      At times, he worked with the Winter

Hill Gang.     A life of crime typically has twists and turns and, in

January of 1982, Halloran was facing a state murder charge.

             This development brings front and center a different

murder — the murder of Roger Wheeler.          Wheeler's killing stemmed

from a disagreement over a string of Connecticut-based Jai Alai

parlors owned by him and managed by John Callahan (who had ties to

the Winter Hill Gang).        Wheeler suspected Callahan of skimming

money, cashiered him, and commissioned an audit.                 Wheeler was

gunned down shortly thereafter.

             Seeking immunity from prosecution, Halloran offered to

share   with   the   FBI   information   about   Wheeler's    murder.     He

indicated that Bulger, Flemmi, and Callahan had conspired to kill

Wheeler and had offered Halloran the contract.            When he declined,

Bulger had Wheeler killed by someone else.

             In evaluating Halloran's proposal, his FBI handlers had

asked Morris about Halloran's reliability.           Because it was the

FBI's policy to "close" informants who were themselves under

investigation, Morris and Connolly (with whom he consulted) feared

that Halloran's allegations would lead the FBI to terminate its

partnership with Bulger and Flemmi.           Rather than run that risk,


                                   - 6 -
Morris responded (without any foundation in fact) that Halloran was

untrustworthy.    On the basis of this mendacity, the FBI rejected

Halloran's offer to turn traitor and denied his request to be put

into its witness protection program.1

           Even though Halloran's charges had been defused, word of

his perfidy made its way from Morris to Connolly to Bulger.          Morris

and Connolly, who were both experienced agents steeped in the mores

of   organized   crime,   must    have   realized     that   disclosure   of

Halloran's   identity     and    allegations    not   only   violated     FBI

guidelines but also jeopardized Halloran's safety.           That jeopardy

materialized: shortly after Connolly leaked Halloran's identity to

Bulger, Bulger and Flemmi hatched the plot to eliminate Halloran.

           On May 11, 1982, Halloran asked his neighbor, Michael

Donahue, for a ride home.       Donahue, in what later would prove to be

a costly gesture of good will, agreed.         As they drove, Bulger's car

pulled alongside and a fusillade of shots followed.           Donahue died

immediately; Halloran tried to flee, sustained a myriad of gunshot

wounds, survived for a short period of time, identified James

"Jimmy" Flynn (a Winter Hill associate) as his assailant during the




     1
       As matters turned out, Halloran's charges later proved to
have a basis in fact. A Winter Hill associate, John Martorano,
subsequently pleaded guilty to Wheeler's murder. See McIntyre, 367
F.3d at 50. Several months after Wheeler's execution, Martorano,
acting on Bulger's orders, also murdered Callahan. See Callahan,
426 F.3d at 449.


                                    - 7 -
ambulance ride, and was pronounced dead upon arrival at a local

hospital.

            The murders of Halloran and Donahue, along with Bulger's

possible role in the Wheeler and Callahan slayings, presented the

FBI with a dilemma.     FBI offices outside of Boston, as well as

state law enforcement agencies, were investigating Bulger's and

Flemmi's potential involvement in the murders of Wheeler, Halloran,

Donahue, and Callahan (which had long been thought to be related).

If given credence, Halloran's allegations would have shed light on

Bulger's participation and, quite possibly, would have led the FBI

to "close" him as an informant.

            FBI agents from the Boston office's organized crime unit,

including Connolly and Morris, met to discuss the situation.    They

decided to retain Bulger and Flemmi as informants unless and until

they received "substantial information" implicating the men in the

murders.2   Then, in a cynical twist, the agents took an active role

in preventing any such "substantial information" from surfacing.

Their actions included hindering attempts by other FBI offices to

solve the Wheeler and Callahan murders; furnishing information

about pending investigations to Bulger and Flemmi; failing to index

documents    summarizing   Halloran's   charges;   and   prohibiting


     2
       Although Flemmi was briefly "closed" as an informant, he
continued to furnish information to Connolly and Connolly continued
to leak confidential information to him, including the name of John
McIntyre, another confidential informant whom Bulger and his
henchmen subsequently murdered. See McIntyre, 367 F.3d at 46-47.

                                - 8 -
interviews of Bulger and Flemmi.         They also made certain that no

information about Bulger's role in Halloran's murder was revealed

to the Massachusetts authorities.

             In 1985, the Suffolk County (Mass.) District Attorney

prosecuted Flynn for the Halloran and Donahue murders.               Flynn

proclaimed his innocence and went to trial — a trial that members

of the Donahue family attended.         The jury acquitted Flynn and the

murders remained unsolved for the next decade.

                          C.    The Revelations.

             Bulger's cozy arrangement with the FBI began to unravel

in   1992.      The   United   States   Attorney   for   the   District    of

Massachusetts empaneled a grand jury that eventually handed up

indictments against numerous gangland crime figures, including

Bulger, Flemmi, and Francis P. "Cadillac Frank" Salemme (the

reputed "boss" of the Patriarca crime family).           Although Connolly

was no longer working for the FBI at that point, he found out about

the indictments before they were unsealed and forewarned Bulger and

Flemmi.      Bulger fled and remains a fugitive; Flemmi was not as

quick on his feet; the authorities arrested him in January of 1995.

             In the judicial proceedings that ensued, Flemmi made a

claim of immunity from prosecution based on his role as an FBI

informant.     Along this line, he contended that the FBI authorized

him to engage in various crimes charged in the indictment.                The

district court decided to take evidence on Flemmi's motion.          These


                                   - 9 -
proceedings (which we shall call "the Salemme hearings") started in

January of 1998, lasted almost a year, and produced over 17,000

pages of transcripts.

            As part of the Salemme hearings, Morris testified under

a grant of immunity on April 22, 1998.            His testimony brought the

FBI's clandestine relationship with Bulger and Flemmi into the

public domain.    He confirmed that both men were regarded by the FBI

as Top Echelon informants.           In connection with the Halloran and

Donahue murders, he admitted that he falsely told other FBI agents

that   Halloran   was      an   unreliable    witness,    thus    ensuring   that

Halloran's allegations would be discounted and that Halloran would

be denied entry into the witness protection program.                He also told

Connolly    about       Halloran's      offer    to      incriminate      Bulger,

notwithstanding      his    knowledge    that   this     leak    would   endanger

Halloran.

            Morris    further      testified    that     Connolly   had    leaked

Halloran's identity to Bulger and that he (Morris) suspected that

Bulger and Flemmi were responsible for Halloran's demise.                 In what

can best be described as locking the barn door once the horse has

galloped away, Morris stated that, after the double murder of

Halloran and Donahue, he told Connolly that he "did not want




                                     - 10 -
another Halloran" the next time that the FBI tipped off Bulger and

Flemmi about an informant's identity.3

            Three additional pieces of information that came to light

during the Salemme hearings are of particular pertinence for

present    purposes.      First,     on   May   27,    1998,   former   federal

prosecutor William Weld recounted a conversation that he had with

Robert Fitzpatrick a few days prior to Halloran's assassination.

At the time of this exchange, Fitzpatrick (second in command of the

FBI's Boston office) told Weld that Halloran was in grave danger.

Fitzpatrick recounted that he "would not want to be standing next

to this guy [Halloran]."

            Second, in August of 1998, testimony in the Salemme

hearings revealed that, in 1988, an incarcerated drug dealer named

Joseph Murray told FBI agents that Bulger was responsible for

Halloran's murder and that someone in the FBI's Boston office was

leaking confidential information to Bulger.              Murray's account was

neither shared with the agents who were investigating Halloran's

murder    nor   indexed   in   the   FBI's    data    bank   (thus   making   its

retrieval difficult, if not impossible).              Third — and perhaps most

telling — Flemmi himself made statements to the district court


     3
       Although Connolly publicly decried Morris's allegations, he
never testified at the hearings, choosing instead to invoke his
Fifth Amendment right against self-incrimination.     Connolly was
later convicted on a gallimaufry of charges stemming from his
corrupt relationship with Bulger and Flemmi, including charges
arising out of Halloran's murder. See United States v. Connolly,
341 F.3d 16, 20-21, 25 n.4 (1st Cir. 2003).

                                     - 11 -
indicating that he had been tipped off by the FBI about Halloran's

overtures, his identity, and his role as a potential accuser.

These statements were made in a chambers conference that occurred

sometime before September 1, 1998 (the date on which the district

court revealed them in the course of a ruling).

            Word of the corrupt relationship between the FBI and the

two notorious mobsters made news.        The appendix to this opinion

presents a chronological sampling of the most relevant newspaper

articles.

            As early as 1997, journalists were speculating about

Halloran's involvement with the Wheeler murder and Bulger's status

as a snitch.    See, e.g., Shelley Murphy, In '80s FBI Saw Bulger as

Both Informant and Murder Suspect, Bos. Globe, Oct. 3, 1997, at A1.

For example, a front-page article in the Boston Herald suggested

that the FBI continued to use Bulger and Flemmi as informants even

though they were suspects in Halloran's execution.         See Ralph

Ranalli, FBI Used Whitey, Despite His Ties to 3 Murders, Bos.

Herald, July 1, 1997, at 1.

            Morris's sensational testimony led to an avalanche of

news stories.     His admissions that he had told Connolly about

Halloran, that Connolly had leaked Halloran's identity to Bulger,

and that he suspected Bulger of killing Halloran were widely

reported in both the local and national press.       See, e.g., Peter

Gelzinis, 'Good' Guys Weren't Good to Halloran, Bos. Herald, Apr.


                                - 12 -
23, 1998, at 6; Shelley Murphy, Worst Fears Came True as Informant

Lost Race for His Life, Bos. Globe, Apr. 23, 1998, at B10.   The two

most widely circulated Boston-area newspapers — the Boston Globe

and the Boston Herald — covered these disclosures in laborious

detail, often with gripping headlines and prominent placement.

See, e.g., Ralph Ranalli, Ex-FBI Honcho: Agent Tipped Mobsters on

Stoolie, Bos. Herald, Apr. 23, 1998, at 1; Patricia Nealon, Ex-

Agent Says He Told of Informer[:] Fringe Gangster Turned Up Dead,

Bos. Globe, Apr. 23, 1998, at B1.   The intense publicity continued

for several months, frequently reiterating Morris's testimony.

Some articles included Halloran's photograph.   See, e.g., Shelley

Murphy, Cases Disappear as FBI Looks Away, Bos. Globe, July 22,

1998, at A1; Ralph Ranalli, Whitey Taunted Fed About Slain Stoolie,

Bos. Herald, May 16, 1998, at 15.

          Subsequent developments in the Salemme hearings were

thoroughly reported by the Boston media.    Weld's suggestion that

the FBI knew about the leak of Halloran's identity before the

murder generated front-page coverage.    See, e.g., Ralph Ranalli,

FBI's Mafia Bugs in Peril — Key Wiretap Requests May Have Contained

False Info, Weld Testifies, Bos. Herald, May 28, 1998, at 1.

Similarly, Murray's un-investigated allegations were reported.

See, e.g., Patricia Nealon, Witness: FBI Let Languish a Tip Tying

Bulger to Murder, Bos. Globe, June 4, 1998, at F8; Ralph Ranalli,

FBI Was Allegedly Told of Bulger Role in Murder, Bos. Herald, June


                              - 13 -
4, 1998, at 4.       Flemmi's acknowledgment that he had been tipped

about Halloran's perfidy was likewise grist for the journalistic

mills.   See, e.g., Patricia Nealon, Mob Trial Judge Orders Flemmi

to Answer Some Questions, Bos. Globe, Sept. 2, 1998, at B2; Ralph

Ranalli,   Flemmi    Admits    Tip-Off   to   Informant's   Identity,   Bos.

Herald, Sept. 2, 1998, at 6.        Along the way, these press dispatches

reiterated time and again the corrupt Bulger-FBI linkage and its

tragic consequences for Halloran and Donahue.         See, e.g., Patricia

Nealon, Ground Rules for Flemmi Grilling Eyed, Bos. Globe, June 25,

1998, at B4; Ralph Ranalli, Questions Arise Over FBI Agent's

Knowledge of Slaying, Bos. Herald, Aug. 5, 1998, at 1.

           Given the astonishing nature of Morris's allegations, it

is unsurprising that media outlets other than the Boston newspapers

covered this matter.      For example, CNN's broadcast "CNN Impact"

reported on March 15, 1998, "that Bulger and Flemmi were FBI

informants and that possible connections existed between Bulger and

Flemmi   and   the   murders   of    Wheeler,   Halloran,   and   Callahan."

Callahan, 426 F.3d at 448.          An episode of the news program "60

Minutes," which CBS aired on May 10, 1998, described the FBI's

complicity in the murders.          Additionally, the telecast displayed

photographs of the Halloran crime scene and stated that detectives

investigating the Wheeler, Halloran, and Callahan murders "believe

all three murders remain unsolved because Bulger and Flemmi were

protected by the FBI."          And although the government has not


                                    - 14 -
supplied    a     reliable    inventory       of    local   television     and     radio

broadcasts, it would strain credulity to think that local stations

would not have feasted upon such tasty fare.

            The Salemme hearings concluded in October of 1998.                      The

pièce de résistance was a comprehensive opinion, released by Judge

Wolf on September 15, 1999.            See Salemme, 91 F. Supp. 2d 141.              The

opinion itself was covered in depth by the local press, which

rehashed the underlying facts in detail.                    The plaintiffs concede

that they learned about this opinion at or near the time when it

was issued.

                             D.    Travel of the Cases.

            Halloran's estate filed an administrative claim against,

inter alia, the FBI on September 25, 2000.                        Patricia Donahue,

acting     both     individually        as    the     decedent's       wife   and    as

administratrix of his estate, along with her three sons, submitted

their administrative claim on March 29, 2001.                          The government

failed to satisfy any of the claims and, after the passage of each

respective      six-month         period,    see    28   U.S.C.    §    2675(a),    the

plaintiffs sued separately.

            The United States was substituted as the party defendant

in each action.       See id. § 2679.         The government moved to dismiss

the Donahue case, asserting that the plaintiffs' claims were barred

by the FTCA's two-year limitations period.                  The government averred

that the causes of action accrued in April of 1998, when Morris


                                        - 15 -
testified at the Salemme hearings.      The district court, operating

without the benefit of a series of opinions subsequently handed

down by this court, see, e.g., Patterson v. United States, 451 F.3d

268, 269 (1st Cir. 2006); Rakes, 442 F.3d at 11; Callahan, 426 F.3d

at 445; Cascone v. United States, 370 F.3d 95, 96 (1st Cir. 2004);

McIntyre, 367 F.3d at 40; Skwira v. United States, 344 F.3d 64, 67

(1st Cir. 2003), denied the motion.      The court relied heavily on

two factors: the "considerable span of time" that passed between

the murders and the Salemme hearings, and the fact that Flynn was

indicted and tried for the homicides.    Donahue v. FBI, 204 F. Supp.

2d 169, 177-78 (D. Mass. 2002) (Lindsay, J.).

          The government's motion to dismiss in Halloran suffered

a similar fate.     Relying on Donahue, a different district judge

denied the motion.    Estate of Halloran v. United States, No. 01-

11346 (D. Mass. June 25, 2002) (Gertner, J.) (unpublished order).

          In due course, the actions were consolidated before Judge

Lindsay, who granted partial summary judgment for the plaintiffs

with respect to liability.   Judge Lindsay held a bench trial on the

issue of damages, but passed away before resolving the matter. The

cases were reassigned to Judge Young, who awarded the Halloran

estate $2,061,000 and the Donahue family $6,335,100.     These timely

appeals followed.    In them, the government takes aim at the denial

of its motions to dismiss.   The Halloran estate cross-appeals from

the award of damages, deeming it too low.


                               - 16 -
II. ANALYSIS

            For ease in exposition, we divide our analysis into six

segments.     We start with an overview of the FTCA's claim-filing

provisions.

                                A.    The FTCA.

            Writ large, the doctrine of sovereign immunity bars the

maintenance of any tort claim against the federal government. FDIC

v. Meyer, 510 U.S. 471, 475 (1994); Román-Cancel v. United States,

613 F.3d 37, 41 (1st Cir. 2010).          Congress created a limited waiver

of this immunity when it enacted the FTCA, 28 U.S.C. §§ 1346(b),

2671-2680,    which    allows   suits      against   the   United   States   for

personal    injuries,    death,      or   property   damage   "caused   by   the

negligent or wrongful act . . . of any employee of the Government

while acting within the scope of his office or employment."                  Id.

§ 1346(b)(1).         As part and parcel of this waiver, the FTCA

establishes firm filing requirements for both administrative claims

and lawsuits.    Courts must faithfully enforce these requirements,

neither "extend[ing] the waiver beyond that which Congress intended

[nor assuming] authority to narrow the waiver."               United States v.

Kubrick, 444 U.S. 111, 118 (1979).

            An FTCA claim must first be presented to the affected

agency.    28 U.S.C. § 2675(a).       This must be done promptly: the FTCA

builds in a statute of limitations forever barring any "tort claim

against the United States . . . unless it is presented in writing


                                      - 17 -
to the appropriate Federal agency within two years after such claim

accrues."       Id. § 2401(b).        These appeals hinge on the temporal

parameters of this claim-filing requirement.

            As said, the Halloran estate filed its administrative

claim on September 25, 2000.           The Donahues followed suit on March

29, 2001. Thus, if the Hallorans' claim accrued prior to September

25, 1998 (that is, more than two years prior to the claim-filing

date),    the   action    founded     upon   it   is   time-barred.    For   the

Donahues, the critical accrual date is March 29, 1999.                We frame

the dispositive question as whether the plaintiffs' claims accrued

earlier than September 25, 1998. After all, the relevant facts for

calculating the accrual date are nearly identical for both sets of

claimants, so if the first-filed (Halloran) claim is time-barred,

the later-filed (Donahue) claim is time-barred as well.

                          B.    Standard of Review.

            Before we attempt to determine the precise moment at

which the plaintiffs' claims accrued, we acknowledge the applicable

standard of review.         The government moved for dismissal under

Federal Rule of Civil Procedure 12(b)(1).                  The district court

examined    a   variety    of   raw    facts   (mostly    uncontroverted)    and

concluded that, as a matter of law, "it was not unreasonable for

the plaintiffs to have failed to discover the factual basis for

their claims until after March 30, 1999."              Donahue, 204 F. Supp. 2d

at 177.     Although appellate review of Rule 12(b)(1) dismissals


                                      - 18 -
sometimes    requires   deference        to   the   trial    court,    see,   e.g.,

Valentín v. Hosp. Bella Vista, 254 F.3d 358, 365 (1st Cir. 2001),

these appeals involve only the objective reasonableness of the

plaintiffs' failure to discern at an earlier time both their injury

and its likely cause.      That is a question of law.           See Skwira, 344

F.3d at 72 (explaining that the ultimate conclusion regarding

timeliness    of   FTCA        claims    presents     a     question    of    law).

Consequently, we review the orders of dismissal de novo.                       See

Rakes, 442 F.3d at 20; Callahan, 426 F.3d at 451.

                          C.    The Discovery Rule.

            An FTCA claim generally accrues at the time of the

injury.   McIntyre, 367 F.3d at 51; González v. United States, 284

F.3d 281, 288 (1st Cir. 2002).                In certain settings, however,

either the injury itself or its cause is not readily apparent.                  In

Kubrick, the Supreme Court fashioned a narrow exception to address

such circumstances.       The Court held, in the medical malpractice

context, that under this "discovery rule" a claim accrues when a

plaintiff knows (or is chargeable with knowledge) of both the

existence and the cause of her injury.              444 U.S. at 122.     The rule

protects "plaintiffs who are blamelessly unaware of their claim

because the injury has not yet manifested itself or because the

facts establishing a causal link between the injury and [the

tortious act] are in the control of the tortfeasor or otherwise not

evident."    Díaz v. United States, 165 F.3d 1337, 1339 (11th Cir.


                                        - 19 -
1999); see González, 284 F.3d at 289 ("Once a plaintiff knows of

the injury and its probable cause, [she] bears the responsibility

of inquiring . . . about whether [she] was wronged and should take

legal action.").

           We have applied the discovery rule in other circumstances

in which the injury, its cause, or both are latent.             See, e.g.,

Attallah v. United States, 955 F.2d 776, 780 (1st Cir. 1992).

Other courts of appeals have done the same.               See, e.g., Plaza

Speedway Inc. v. United States, 311 F.3d 1262, 1270-71 (10th Cir.

2002); Garza v. U.S. Bureau of Prisons, 284 F.3d 930, 934-35 (8th

Cir. 2002); Díaz, 165 F.3d at 1339; Kronisch v. United States, 150

F.3d 112, 121 (2d Cir. 1998).

           Although   the   discovery     rule   delays   accrual   when   it

applies, that delay is not indefinite.            Accrual starts when a

plaintiff knows or reasonably should have known the factual basis

for his claim; that is, the existence of his injury and its cause.

Patterson, 451 F.3d at 270.     This is a two-step progression.         Mere

knowledge of the injury is not enough.            A plaintiff also must

understand the "causal connection between the government and her

injury."    Callahan,   426   F.3d   at    451   (citation   and    internal

quotation marks omitted); accord Attallah, 955 F.2d at 780.            Once

a plaintiff possesses these critical facts, he "is no longer at the

mercy of the [putative defendant]."        Kubrick, 444 U.S. at 122.       At




                                 - 20 -
that juncture, he must act expeditiously or risk abdicating any

legal remedy.   See id. at 123.

            Actual knowledge of the injury and its cause is not

necessary for a claim to accrue.           Callahan, 426 F.3d at 451;

Skwira, 344 F.3d at 78.    A plaintiff who is unaware of the factual

basis for his claim may be charged with such knowledge based on

information that he reasonably should have known or discovered in

the exercise of due diligence.         McIntyre, 367 F.3d at 52.      The

frame of reference for evaluating what a reasonable plaintiff

should have known or discovered is an objective one.         Cascone, 370

F.3d at 104; McIntyre, 367 F.3d at 42.

            This approach holds the balance steady and true between

an   FTCA   plaintiff's   right   to   redress   and   the   government's

legitimate interest in defeating stale claims.           John R. Sand &

Gravel Co. v. United States, 552 U.S. 130, 133 (2008); Kubrick, 444

U.S. at 117.    It also preserves the timetable created by section

2401, which Congress designed to "ensur[e] that the government is

promptly presented with a claim while the evidence is still fresh."

Patterson, 451 F.3d at 270.       This allows the sovereign to "rest

easy after a period of time, knowing that suits for long-past

wrongs are barred."   Rakes, 442 F.3d at 20; see Skwira, 344 F.3d at

84 (Boudin, C.J., concurring) (noting that statutes of limitation

"are framed to work mechanically[, banishing any] arguments about

whether there was prejudice from delay").


                                  - 21 -
            It follows that the government is entitled to expect that

certain facts and data will become known to a reasonable person

through "the channels of communication that run among people

connected through ties of neighborhood, community, friendship, and

family."    Rakes, 442 F.3d at 23.       When such information achieves a

level of local notoriety through, say, its headline-grabbing nature

or its wide circulation, knowledge of it can fairly be ascribed to

prospective plaintiffs.      Id. at 20.

            FTCA plaintiffs can be charged with knowing two discrete

sets   of   data:   (i)   generally     available    information        about   the

relevant facts and (ii) the likely results of any further inquiry

that a reasonable plaintiff, knowing these facts, would undertake.

Id.;   Callahan,    426   F.3d   at    451.      These   two    components      are

interrelated: if generally available information touching upon a

plaintiff's claim is sufficient to cause a reasonable person in the

plaintiff's position to inquire further, the results that probably

would have come to light through such an investigation must be

factored into the accrual calculus.            See McIntyre, 367 F.3d at 52.

Put another way, the knowledge of facts comprising the first

component is imputed to the plaintiffs along with whatever other

residuum of knowledge would be dredged up through an exercise of

the duty to undertake further inquiry.            See Skwira, 344 F.3d at 84

(Boudin, C.J., concurring).            Thus, when either the generally

available    information    or   the    likely    outcome      of   a   reasonably


                                      - 22 -
diligent investigation that follows inquiry notice is sufficient to

ground a reasonable belief that the plaintiff has been injured and

that   there    is   a   causal   nexus   between   the   injury   and   some

governmental conduct, accrual begins.         McIntyre, 367 F.3d at 52.

                         D.   The Cause of Action.

            We next examine what effect, if any, the plaintiffs'

theory of liability may have on the accrual date.

            We begin with bedrock: cases cannot be analyzed in the

abstract.      A distinct theory of liability helps to explain the

relationship between the government and the injury and to screen

out facts that are impertinent to the accrual analysis. See, e.g.,

McIntyre, 367 F.3d at 57 (treating differently two Bulger-related

civil cases because they were based on "fundamentally different

legal theor[ies]").

            Two theories have sprouted in FTCA cases growing out of

Bulger's and Flemmi's corrupt relationship with the FBI.                  The

"emboldening" theory posits that the FBI placed a protective shield

around the two mobsters, in effect giving them carte blanche to

commit crimes at will.         See, e.g., Rakes, 442 F.3d at 20.           In

contrast, the "leak" theory focuses on the wrongful disclosure of

confidences, such as informants' identities, to the mobsters. See,

e.g., McIntyre, 367 F.3d at 54.

            Although a plaintiff may advance multiple theories of

causation in a single case, the only relevant theory for accrual


                                    - 23 -
purposes (at least where the two theories grow out of a common

nucleus of operative fact) is the one that generates the earlier

accrual date.       See Callahan, 426 F.3d at 452.                The government

exhorts us to view the date of accrual through the prism of the

emboldening theory, which generates an earlier accrual date.                   See,

e.g., id.    In contrast, the plaintiffs argue for viewing accrual

through the prism of the leak theory.

            In Rakes, we clarified the appropriate mode of analysis

for choosing among multiple theories of causation in this kind of

case.   We cautioned that none of our earlier decisions "should be

viewed as setting forth a flat rule."              442 F.3d at 21.       Rather, the

accrual analysis is case-specific and turns on the circumstances of

the particular case.         Id.

            We need not decide which of the two theories is the

proper touchstone for measuring the accrual date.                 For purposes of

this case, we assume, favorably to the plaintiffs, that the later-

accruing    leak    theory     controls.        Even      on   that   questionable

assumption, the plaintiffs' claims are time-barred because those

claims accrued no later than September 2, 1998 — more than two

years prior to the filing of the earliest claim with the FBI.

            We add that, for purposes of accrual, we treat the

Halloran    and    Donahue    claims    as   one    and    the   same.      This   is

consistent with the manner in which the plaintiffs have presented

their arguments on appeal.         It is also consistent with the facts:


                                       - 24 -
Halloran    and   Donahue    were   together   during     Bulger's    murderous

attack; and ever since that fateful day their deaths have become

inextricably intertwined.

                            E.   The Accrual Date.

            We hold that the plaintiffs' claims accrued no later than

September 2, 1998. We premise this holding on information that was

generally available at the time of the Salemme hearings.               Because

in this case the generally available information was sufficient to

trigger the accrual of the claim on that date, we need not examine

the alternate component of the accrual calculus — the information

that further inquiry would have revealed.

            As said, a claim accrues when the plaintiff knew or

reasonably should have known of both his injury and its cause.

Here, the murders were open and obvious, so the plaintiffs knew of

their injury at that time. Consequently, we must train the lens of

our inquiry on when the plaintiffs acquired information about the

government's role in causing the injury.                Although Boston-area

newspapers speculated as early as 1996 that Bulger and Flemmi had

killed Halloran and that the FBI was complicit, the missing piece

of the puzzle was not brought squarely to the forefront of public

consciousness until April 22, 1998.            Morris's testimony that day

was widely circulated in the avalanche of publicity that followed.

As   we   suggested   in    an   earlier   case,   that   testimony    and   the




                                     - 25 -
attendant publicity spelled out in exquisite detail the facts

needed for accrual.        See Callahan, 426 F.3d at 453.

            Morris unequivocally stated that he told Connolly of

Halloran's cooperation with the FBI.                He also confirmed that

Connolly    "had   informed    Bulger      and   Flemmi   that       Halloran   was

implicating   them    in    Wheeler's   murder."      Id.        Morris     further

acknowledged that, as a result of this leak, "he believed that

Bulger and Flemmi may have killed Halloran."              Id.

            That conclusion was sufficiently apparent that Morris

expressed   concern    that    "he   had   sent   Halloran      to    his   death."

McIntyre, 367 F.3d at 58 (noting Morris's testimony).

            This explosive testimony was extensively reported by both

local and national media.        It was prominently featured in both of

the major Boston newspapers.         These articles repeatedly mentioned

Halloran by name, usually within their lead paragraphs.                 One story

even included his name in its headlines.           They tied Halloran's and

Donahue's deaths directly to the FBI's misconduct.                      By way of

illustration, we quote the first two paragraphs of one such exposé:

            In his most explosive testimony, the former
            head of the organized crime squad of the
            Boston FBI office said yesterday that he told
            the agent who handled gangster/informants
            [Bulger and Flemmi] that another informant had
            implicated them in the [Wheeler] murder . . .
            — fully expecting the agent would pass the
            information along to his two prized snitches.

            The informant, fringe gangster Edward "Brian"
            Halloran, soon turned up dead. . . . Morris


                                     - 26 -
              said he suspected that Bulger and Flemmi were
              involved in Halloran's murder.

Nealon, Ex-Agent Says He Told of Informer[:] Fringe Gangster Turned

Up Dead, supra, at B1.

              News   coverage       about    the       Halloran-Bulger-FBI        murder

triangle persisted after Morris testified. Newspapers continued to

report additional tidbits that surfaced during the balance of the

Salemme hearings.        These revelations included Weld's testimony,

Murray's allegations, and Flemmi's confession (which was made

public by Judge Wolf on September 1, 1998, and widely publicized

the next day).

              The import of these disclosures is unmistakable.                     Under

the discovery rule as it operates in FTCA cases, irrefutable proof

of a combination of wrongful conduct and government responsibility

for that conduct is not essential.               Skwira, 344 F.3d at 85 (Boudin,

C.J., concurring).           It suffices if a prospective plaintiff has

enough information to lead a reasonable person in his position to

seek   advice    about       a    possible      claim    against       the   government.

Kubrick, 444 U.S. at 123; Callahan, 426 F.3d at 451.                            Morris's

testimony     was    given       under   oath    and    was     based    upon   personal

knowledge.      Key aspects of it were corroborated by independent

accounts, most notably by one of the alleged murderers.                              The

picture painted during the Salemme hearings was widely-reported.

With   this    information        available      to     them,    the    plaintiffs   had

considerably more than a mere hunch, hint, suspicion, or rumor

                                         - 27 -
about what had transpired.      The information called into question

the   government's   responsibility    for    the   Halloran     and    Donahue

murders.

           To be sure, there is no direct proof that the plaintiffs

had assimilated this information.            But whether the plaintiffs

actually knew the information is not the issue.            What counts is

that the body of work was generally available to them no later than

September 2, 1998. Accordingly, they are charged with knowing this

information on or before that date.          On that basis, we find that

the   combination    of   Morris's    detailed      testimony,    the     other

revelations that popped up during the Salemme hearings, and the

widespread publicity that accompanied these developments form a

solid foundation for charging the plaintiffs with knowledge of the

cause of their injury no later than September 2, 1998.                 At that

time, the plaintiffs reasonably should have known of the FBI's

possible connection to the murders.           They thus had sufficient

factual information to start the running of the accrual period.

           The plaintiffs resist this conclusion in various ways.

First, they suggest that the length of time between the murders and

the avalanche of generally available information about the cause of

the murders — approximately 16 years — justifies a more lenient

application of the discovery rule.        We do not agree.

           In McIntyre, we dealt with a similar confluence of

events, playing out over a comparably protracted interval. That


                                 - 28 -
case involved, inter alia, claims stemming from Wheeler's murder.

We concluded that news articles about Morris's testimony "should

have caught the Wheelers' attention, because they specifically

referenced Roger Wheeler's murder."        367 F.3d at 58.      We deemed

this extensive reportage sufficient to trigger accrual for the

Wheeler family's claims.     Id. at 61.      Our holding today mirrors

that holding.4

          That ends this aspect of the matter.            The widespread

publicity given to the Halloran and Donahue murders was enough to

trigger accrual, notwithstanding the 16-year gap.         See Patterson,

451 F.3d at 271 (finding "widespread publicity" sufficient to

overcome 35-year gap).

          Second,   the   plaintiffs    insist   that   the   government's

repeated attempts to cover up (or at least minimize) its role in

Bulger's escapades should militate against accrual in this case.

But the government's uncooperative attitude hardly could have shut

the spigot on the flow of information; the facts were emerging

despite the FBI's recalcitrance.       In all events, one need not have

irrefutable proof of the government's accountability in order to



     4
       The same discussion also dealt with claims arising out of
the murder of John McIntyre, an FBI informant.       The McIntyre
plaintiffs' claim was different from that of the Wheeler
plaintiffs.    Morris's statements never mentioned any leak of
McIntyre's identity nor did they offer any clue that McIntyre's
death stemmed from Bulger's and Flemmi's corrupt relationship with
the FBI. See McIntyre, 367 F.3d at 56. The instant case fits the
Wheeler model, not the McIntyre model.

                                - 29 -
file an administrative claim; it is enough to have "possession of

sufficient information for the agency to investigate the claim[]."

Skwira, 344 F.3d at 81 (citation and internal quotation marks

omitted).      Filing such a claim puts at most a modest burden on

plaintiffs,     who   can    continue   seeking   additional     corroborative

evidence afterward. Id. at 81-82 & n.17 (observing that plaintiffs

could "ask[] the agency to hold the claim in abeyance pending the

outcome" of ongoing investigations).

            The Donahue plaintiffs next advance an argument unique to

them.   They asseverate that their relocation from Dorchester (a

neighborhood in Boston) to Randolph (a Boston suburb) interfered

with their exposure to the relevant facts. But the two communities

are situated in close proximity to one another, and both are served

by the main-line print and electronic Boston media.               Under those

circumstances, a distance of roughly ten miles is not enough to

obstruct the channels of communication that are likely to inform

people connected through ties of locale, friendship, and family.

See   Rakes,   442    F.3d   at   23;   cf.   Patterson,   451   F.3d   at   271

(concluding that plaintiff's residence in Georgia was "insufficient

to vitiate a finding that she should have learned of the news" of

the FBI's involvement in decedent's Boston-based murder).                    The

murder of a husband or father is a traumatic event of immense

proportions, likely to raise a person's antennae when news touching

upon that murder surfaces.


                                    - 30 -
           At any rate, even infrequent communication with family,

friends, and former neighbors may give a plaintiff enough knowledge

to trigger accrual.    See McIntyre, 367 F.3d at 60-61.      The Donahue

plaintiffs far outstripped that minimum level of communication.

Despite    their   move,   they   remained     comfortably   within     the

circumference of widespread news coverage.       Thus, their relocation

to a nearby town cannot mitigate the accrual of their claim.

           The Halloran plaintiffs also make a separate argument.

They suggest that Bulger and Flemmi tried to kill Halloran before

he began cooperating with the FBI and that this timing should

militate   against   accrual.     But   this   argument   boomerangs:    if

Halloran was killed for a reason other than his informant status,

the plaintiffs' claim morphs into the emboldening theory — and,

thus, would have an earlier accrual date.        See McIntyre, 367 F.3d

at 58.

           All the plaintiffs also place weight on Halloran's dying

declaration that Flynn was the murderer.            They buttress that

declaration by reference to Flynn's subsequent prosecution.           They

maintain that their reasonable belief that Flynn was the culprit

justified their failure to conduct a diligent investigation after

learning of Morris's testimony.5


     5
       The dissent trains the lens of its inquiry on when the
plaintiffs had reason to know the identity of the person
responsible for the murders. Dissent Op. at 42-45. But this focus
misses the mark — the relevant inquiry is when the plaintiffs had
reason to know of the FBI's leak of Halloran's identity to Bulger

                                  - 31 -
             This   argument      does     not     withstand      scrutiny.         The

plaintiffs' professed belief may have been reasonable initially,

but that rationale was severely undercut, if not wholly extirpated,

by Flynn's acquittal, Morris's testimony, Flemmi's admission, and

the other new information that emerged in 1998. See Patterson, 451

F.3d at 269, 271.         At this juncture, Flynn's acquittal took on

added significance.

             Patterson    bears    an    eerie     resemblance     to   this   case.

There, FBI agents knew beforehand of an informants' plans to

slaughter another person.          Id. at 269.           Yet, they took no steps

either to forestall the murder or to head off an accusation against

two innocent men.        Id.     Despite a wrongful conviction, we found

that an FTCA claim proffered on behalf of the murder victim began

to accrue based on the "breaking news" about FBI corruption.                        Id.

at 271.      The instant plaintiffs lack even the evanescent firmness

of a wrongful conviction and, thus, cannot rely on the specter of

Flynn   to    justify    their    delay.     Cf.     Skwira,      344   F.3d   at   80

(concluding      that    claim    accrued        when,    among    other   factors,

government asked family's permission to exhume body and family was

told that the listed cause of death was incorrect).

             Finally, all the plaintiffs assert that they were not

chargeable with knowledge of the cause of the injury until the



and Flemmi.   After all, this is a suit which alleges wrongful
disclosure, not wrongful death.

                                        - 32 -
publication of Judge Wolf's opinion in Salemme.            Although this

opinion wrapped all the pieces of the puzzle in a neat package, the

pieces themselves were readily available at an earlier date.             The

plaintiffs fail to explain why there should be any distinction

between the well-publicized information that surfaced during the

Salemme hearings and its recapitulation in the district court's

opinion.     While the latter was a more orderly and comprehensive

presentation, the facts relevant to the government's responsibility

for the Halloran and Donahue murders were identical in both.

                        F.    Equitable Tolling.

           In a last-ditch effort to salvage a favorable judgment,

Halloran's    estate   argues   that   the   accrual   period   should    be

equitably tolled because of the government's fraudulent concealment

of information about the corrupt relationship and the leak.         There

is some authority for such an approach: in Rakes, we noted, albeit

in dictum, that equitable tolling based on fraudulent concealment

is feasible in an FTCA case.       442 F.3d at 26.     Nevertheless, that

channel is not navigable here.

           Due diligence is a prerequisite for equitable tolling.

See Beltre-Veloz v. Mukasey, 533 F.3d 7, 11 (1st Cir. 2008) ("It

cannot be gainsaid that due diligence is a sine qua non for

equitable tolling."); see also Irwin v. Dep't of Veterans Affairs,

498 U.S. 89, 96 (1990).      Here, the plaintiffs' argument for a later

accrual date under the discovery rule has been rejected because,


                                  - 33 -
among other things, having become aware of the FBI's role in the

deaths of their loved ones, they nevertheless failed to exercise

due diligence in investigating the possibility of a claim.                   See

supra, Part II(E).    In such circumstances, the plaintiffs              cannot

successfully argue that the statute of limitations should be

equitably tolled on the ground of fraudulent concealment.                Rakes,

442 F.3d at 26-27.    Put another way, "a plaintiff [who] could have

turned up needed information through investigation, but has failed

to exercise the requisite diligence, . . . will not be able to

avail herself of [the] doctrine, and will lose her claim."               Id. at

27.

           This principle is controlling here.                 While we do not

condone the government's history of stonewalling — for a long time

it staunchly denied any relationship between Bulger, Flemmi, and

the FBI, and concealed evidence concerning Halloran's and Donahue's

murders — the plaintiffs' failure to conduct a reasonably diligent

investigation after learning, actually or constructively, of the

information disclosed in the Salemme hearings defenestrates the

claim of equitable tolling.            As we said in connection with a

similar claim in McIntyre, 367 F.3d at 61, "the government's

denials were superseded when Morris testified in April 1998 in the

Salemme   hearings   that   he   and    Connolly   .   .   .    may   have   been

responsible for Halloran's death."




                                  - 34 -
III.   CONCLUSION

            We are not without sympathy for the plaintiffs' plight.

The murders robbed both the Donahue and Halloran families of loved

ones, and their losses were exacerbated by years of government

evasion.     But statutes of limitation are designed to operate

mechanically.    They aspire to bring a sense of finality to events

that occurred in the distant past and to afford defendants the

comfort of knowing that stale claims cannot be pursued. See Rakes,

442 F.3d at 20.      Their mechanical operation may at times have

seemingly    harsh   consequences,   but   the   amelioration   of   such

consequences is a matter for Congress rather than for the courts.

See Skwira, 344 F.3d at 86 (Boudin, C.J., concurring); cf. Tasker

v. DHL Ret. Sav. Plan, 621 F.3d 34, 43 (1st Cir. 2010) (observing

that courts are not free to decide cases on generalized notions of

fairness but, where statutes are in play, must follow the path

demarcated by the legislature).

            We add, moreover, that courts must apply legal rules

even-handedly.   The fiasco brought about by Bulger's and Flemmi's

seduction of the FBI has produced an endless stream of civil

litigation, and this court, in a series of opinions, has carefully

crafted a paradigm for dealing with the legal problems caused by

the prolonged delay in the disclosure of that corrupt relationship.

See, e.g., Patterson, 451 F.3d at 270-73; Rakes, 442 F.3d at 22-27;

Callahan, 426 F.3d at 451-55; McIntyre, 367 F.3d at 51-61.       We must


                                - 35 -
apply the same paradigm here — and doing so requires us to draw a

temporal line that bars the maintenance of these actions.

           We need go no further. For the reasons elucidated above,

we conclude that the plaintiffs' claims against the United States

accrued   no   later   than   September    2,   1998.   The   claims    are,

therefore, time-barred.        Accordingly, we reverse the district

court's denial of the government's motions to dismiss, and remand

with instructions to vacate the judgments previously entered and to

enter judgment in favor of the United States in each case.             Given

this disposition, we dismiss the cross-appeal (No. 09-1952) as

moot.   All parties shall bear their own costs.



So Ordered.




                                  - 36 -
                             Appendix

          The following is a non-exhaustive chronological listing
of newspaper articles which detailed the FBI/Bulger relationship in
connection with Halloran's and Donahue's murders. These articles
appeared in the Boston media market beginning in July, 1997, and
continued through September 2, 1998:

Ralph Ranalli, FBI Used Whitey, Despite His Ties to 3 Murders, Bos.
Herald, July 7, 1997, at 1.

Shelley Murphy, In '80s, FBI Saw Bulger as Both Informant and
Murder Suspect, Bos. Globe, Oct. 3, 1997, at A1.

Ralph Ranalli, Police Reopen Mob Murder Probe; Miami Cops Eye
Whitey Link in Slaying of Bay State Man; Hub Hearing May Help Crack
Fla. Murder Case, Bos. Herald, Dec. 15, 1997, at 1.

Ralph Ranalli, FBI Suspected Leaks to Mob, Bos. Herald, Dec. 15,
1997, at 4.

Shelley Murphy, Witness Says FBI Kept Bulger as Informant Despite
Suspicions, Bos. Globe, Apr. 17, 1998, at B4.

Shelley Murphy, Worst Fears Came True as Informant Lost Race for
His Life, Bos. Globe, Apr. 23, 1998, at B10.

Patricia Nealon, Ex-Agent Says He Told of Informer[:] Fringe
Gangster Turned Up Dead, Bos. Globe, Apr. 23, 1998, at B1.

Peter Gelzinis, 'Good' Guys Weren't Good to Halloran, Bos. Herald,
Apr. 23, 1998, at 6.

Ralph Ranalli, Ex-FBI Honcho: Agent Tipped Mobsters on Stoolie,
Bos. Herald, Apr. 23, 1998, at 1.

Patricia Nealon, Prosecutor Hints Ex-FBI Handler of Bulger, Flemmi
May Face Charges, Bos. Globe, Apr. 25, 1998, at B3.

Ralph Ranalli, Ex-FBI Agent Likely to Take Fifth, Bos. Herald, Apr.
25, 1998, at 1.

Ralph Ranalli, Ex-Agent Wants to Clear His Name, Bos. Herald, May
1, 1998, at 5.

Ralph Ranalli, '60 Minutes' Focuses [on] Hub FBI-Gangster Ties,
Bos. Herald, May 10, 1998, at 16.


                              - 37 -
Patricia Nealon, DEA Agent Describes a Cocky Bulger, Bos. Globe,
May 16, 1998, at B4.

Ralph Ranalli, Whitey Taunted Fed About Slain Stoolie, Bos. Herald,
May 16, 1998, at 15 (article includes photograph of Halloran).

Patricia Nealon, Ex-FBI Official Tells of Keeping Bulger On, Bos.
Globe, May 22, 1998, at B5.

Ralph Ranalli, Witness Weld; Ex-U.S. Attorney Believed FBI Had
'Problem,' Bos. Herald, May 27, 1998, at 1 (describing Weld's
testimony).

Peter Gelzinis, Stippo Did Just What He Needed to Stay Alive, Bos.
Herald, May 28, 1998, at 6.

Ralph Ranalli, FBI's Mafia Bugs in Peril — Key Wiretap Requests May
Have Contained False Info, Weld Testifies, Bos. Herald, May 28,
1998, at 1 (recounting Weld's testimony).

Ralph Ranalli, Cop: Whitey Linked to IRA Gun-Running, Bos. Herald,
June 3, 1998, at 6.

Patricia Nealon, Witness: FBI Let Languish a Tip Tying Bulger to
Murder, Bos. Globe, June 4, 1998, at F8 (noting Murray's tip).

Ralph Ranalli, FBI Was Allegedly Told of Bulger Role in Murder, Bos.
Herald, June 4, 1998, at 4 (detailing Murray's allegations).

Matthew Brelis, FBI Out of Balance[:] The Legendary Federal Agency,
Its Reputation Shaken, Looks to Regain Its Sound Footing, Bos.
Globe, June 14, 1998, at F1.

David Webber, Ex-Detective Says He Warned Kin: Don't Tape Whitey,
Bos. Herald, June 16, 1998, at 14.

Patricia Nealon, Ground Rules for Flemmi Grilling Eyed, Bos. Globe,
June 25, 1998, at B4.

Ralph Ranalli, Feds Hoping for a Hit from Mobster's Info on Murders,
Bos. Herald, July 20, 1998, at 1.

Shelley Murphy, Cases Disappear as FBI Looks Away, Bos. Globe, July
22, 1998, at A1 (five-part series includes photograph of Halloran).

Ralph Ranalli, Fla., Ok. Will Grill Turncoat Mobster — Hope to Solve
Murders, Bos. Herald, July 23, 1998, at 5.


                              - 38 -
Ralph Ranalli, Mystery Swirls Around '64 Mob Slaying, FBI Link, Bos.
Herald, July 28, 1998, at 10.

Ralph Ranalli, Questions Arise over FBI      Agent's   Knowledge   of
Slaying, Bos. Herald, Aug. 5, 1998, at 1.

Ralph Ranalli, Ex-FBI Agent Says Slain Dealer Was Informer, Bos.
Herald, Aug. 6, 1998, at 6.

Patricia Nealon, FBI Informant Runs Risk of Further Charges[;] Judge
Refuses to Grant Request to Restrain Prosecutors' Questioning of
Flemmi, Bos. Globe, Aug. 19, 1998, at A19.

Patricia Nealon, Flemmi Denies Protecting Agent in Court, Bos.
Globe, Aug. 27, 1998, at B4.

Ralph Ranalli, Flemmi's 'Immunity' Challenged — Quizzed on Stand
About Alleged Hit List, Bos. Herald, Aug. 27, 1998, at 20.

Patricia Nealon, Mob Trial Judge Orders Flemmi to Answer Some
Questions, Bos. Globe, Sept. 2, 1998, at B2.

Ralph Ranalli, Flemmi Admits Tip-Off to Informant's Identity, Bos.
Herald, Sept. 2, 1998, at 6.




                              - 39 -
— Dissenting Opinion Follows —




            - 40 -
            TORRUELLA, Circuit Judge (Dissenting). The key difference

between myself and the majority concerns the legal salience of the

1985   indictment,      trial,    and       acquittal   of     Jimmy   Flynn   to   the

plaintiffs' FTCA claims. In my view, the majority turns a blind eye

to the fact that, because a criminal conviction can only be secured

by an exceedingly high standard of proof, many of the acquitted are

in fact guilty of the crimes with which they are charged, and that

it was therefore entirely reasonable for the Donahue and Halloran

families to continue to view Flynn as the responsible party despite

his    acquittal   at    trial.         I    believe    that    this    fact   carries

significant weight in our FTCA accrual analysis.                       Our cases have

made clear that what it takes to trigger accrual in the FTCA context

depends, in part, on whether the injured party already has a

plausible explanation for his injury in hand. See Cascone v. United

States, 370 F.3d 95, 105 (1st Cir. 2004).                    Because Judge Lindsay

correctly appreciated the significance of both the prosecution of

Flynn and the large span of years between the murders and the

discovery of the government's complicity, Donahue v. FBI, 204 F.

Supp. 2d 169, 177-78 (D. Mass. 2002), I would leave undisturbed the

district court's judgment in favor of the plaintiffs.

                                             I.

            The Halloran estate filed an administrative claim with the

United States on September 25, 2000, and the Donahue estate followed

suit on March 29, 2001.          Therefore, their claims are barred by the


                                            -41-
FTCA's two-year limitations period only if they accrued prior to

September 25, 1998 for the Halloran estate, and prior to March 29,

1999 for the Donahues.       28 U.S.C. § 2401(b).   The majority holds

that the plaintiffs' FTCA claims accrued "no later than" September

2, 1998.   Maj. Op. at 25.    This was the day after a ruling by Judge

Wolf publicizing statements by Stephen Flemmi acknowledging that he

had been informed by the FBI of Edward Halloran's attempt to provide

evidence linking Flemmi and James "Whitey" Bulger to the 1981 murder

of Roger Wheeler.   Id. at 11.

           For reasons laid out below, I believe that the plaintiffs'

claims did not accrue before March 30, 1999, which was several

months before the district court issued its findings in United

States v. Salemme, 91 F. Supp. 2d 141 (D. Mass. 1999), substantiated

in relevant respect by Kevin Weeks in his plea agreement of July

2000.

                                    A.

           In the months leading up to his murder, a number of

interested parties wanted Halloran dead, and for reasons unrelated

to the information he provided against Bulger.      This list included

Jimmy Flynn and Jimmy Mantville, who in fact later went on to claim

credit for the hit.6   As we noted in McIntyre, "members of Winter



     6
      According to information later obtained from Weeks, Mantville
claimed responsibility for Halloran's murder "even though he had
nothing to do with it." Weeks reported that Mantville told him
after the murder, "We finally got him," meaning Halloran.

                                   -42-
Hill had made several attempts on [Halloran's] life" before January

1982, when Halloran first approached the FBI with information about

Bulger. McIntyre v. United States, 447 F. Supp. 2d 54, 82 (D. Mass.

2006) (emphasis added).   The sources of the anti-Halloran sentiment

were not all related to his cooperation in the Wheeler probe. Flynn

apparently had his own reasons for pique: during Flynn's trial, the

prosecution theorized that Flynn killed Halloran because Halloran

had facilitated Flynn's arrest on gun charges.        Moreover, in a

dramatic twist, Halloran himself unequivocally identified Flynn as

his killer in a dying declaration.      This provided strong evidence

of Flynn's role as the gunman.    Cf. Giles v. California, 554 U.S.

353, 397 (2008) (Breyer, J., dissenting) (explaining that a dying

declaration is one made "when every motive to falsehood is silenced,

and the mind is induced by the most powerful considerations to speak

the truth" (citations and internal quotation marks omitted)).     The

state bolstered the credibility of this identification when it

prosecuted Flynn for the murders.       So did the FBI, when it took

steps to ensure that other information potentially linking Bulger

to the murders was ignored or suppressed.

                                  B.

          This background is crucial to this case because it shows

that the Donahue and Halloran estates were not similarly situated

to the families of other Bulger victims who have raised claims

before this court.   See McIntyre v. United States, 367 F.3d 38 (1st


                                 -43-
Cir. 2004) (discussing claims by estates of John McIntyre and Roger

Wheeler); Callahan v. United States, 426 F.3d 444 (1st Cir. 2005)

(discussing claims by the estate of John Callahan).    In particular,

in those cases, no one had been charged and prosecuted for any of

the murders, and Bulger was the prime suspect.    Here, the Halloran

and Donahue families held the sincere and reasonable belief that the

murderer had been identified in May of 1982, when Halloran declared

that Flynn was responsible, and the state subsequently prosecuted

him, and they held this belief for sixteen years before learning the

still more sordid truth. As Donahue's widow later explained,"[e]ven

after we watched the jury find Mr. Flynn not guilty, I assumed that

he must have been the murderer but that somehow his lawyer had

gotten him off." Although Halloran's widow "did not follow" Flynn's

trial, as it "was not going to bring Brian back,"     she stated that

she "always assumed that they charged the person responsible."7

Prior to the initiation of these lawsuits, the victims' families

were told by those investigating the murders, to the extent they

were told anything at all, that Flynn was responsible.     Because the

plaintiffs had a significantly more plausible explanation for their

injury in hand, it would have been reasonable for a person in these

plaintiffs'   position   to   dismiss   the   apparently   outlandish


     7
      Indeed, until the publication of Salemme in the fall of 1999,
Donahue's widow testified that she had never " . . . considered or
had reason to consider that my own government, the same people who
arrested and prosecuted Mr. Flynn, could have somehow been involved
in my husband's murder."

                                -44-
possibility    of   a    causal   link   between   the    FBI   and   the

Donahue/Halloran murders as ungrounded speculation, at least until

more substantiated evidence of the connection emerged in the fall

of 1999.8

            While it is true that our FTCA cases require that we

impute to the plaintiffs knowledge of events widely reported in the

media, see Rakes v. United States, 442 F.3d 7, 20 (1st Cir. 2006),

it does not require us to insist that every plaintiff, however

differently situated, draw the same conclusions from that knowledge.

Indeed, our cases counsel precisely the opposite.        See Cascone, 370

F.3d at 104.   The majority appears to acknowledge as much, when it

states that an FTCA claim accrues when "a prospective plaintiff has

enough information to lead a reasonable person in his position to

seek advice about a possible claim against the government."           Id.

(emphasis added).       Indeed, our cases require us to distinguish

between plaintiffs who have good, even if not overwhelming, reason

to suspect government malfeasance lying behind their injury, and

plaintiffs who have no such reasons.      Compare Skwira, 344 F.3d 64

(1st Cir. 2003), with Cascone, 370 F.3d 95 (arising out of same



     8
      The majority avers that in focusing here on who committed the
murders, we have lost sight of the fact that "this is a suit which
alleges wrongful disclosure, not wrongful death." Maj. Op. at 32
n.5. Let me therefore be clear: the claim is that the reasonable
belief in Flynn's guilt means that the plaintiffs were not, in the
exercise of due diligence, required to give credence to prima facie
outlandish speculations in the papers that an internal leak at the
FBI caused the murders.

                                  -45-
pattern of criminal activity as Skwira).          In Skwira, the defendants

were aware that the government had exhumed the body of the deceased,

had informed them that the cause of death listed on his death

certificate was incorrect, and had initiated an investigation into

the deaths occurring in the ward of the VA hospital where Skwira

died -- meaning, given the context, that it was overwhelmingly

likely that the malefactor was a government employee.                Skwira, 344

F.3d at 80.     They had, moreover, expressed their "surprise" and

"shock[]" that Skwira had died of a heart attack given that he was

admitted to the hospital "only for treatment of his alcoholism." Id.

By   comparison,   in    Cascone,    we   insisted    that    "the   particular

circumstances of individual plaintiffs can be relevant to" the

accrual of their FTCA claim, and that "[t]he issue is whether a

reasonable person similarly situated to the plaintiff would have

known the necessary facts."         Cascone, 370 F.3d at 104 (emphasis in

original).    The deceased in Cascone was a seventy-four-year-old man

with a history of serious heart disease, including a condition that

was listed as a cause of death, making it "perfectly reasonable" for

the plaintiffs to believe "that the pneumonia [for which he was

admitted   to   the     hospital]   exacerbated      his    preexisting   heart

conditions or that his heart problems simply happened to flare up

at that point . . . ." Id. at 104 n.12.                    Thus, despite press

coverage of the crimes, we found that

           [n]one of the Cascones had a reasonable basis
           to suspect that Cascone had died of anything

                                     -46-
            but his preexisting heart condition, even if
            they   should   have   known  there   was   an
            investigation.       "Where    the   plausible
            explanation [for death] is one of purely
            natural causes . . . , there is initially no
            reasonable basis for supposing [misconduct].
            It is not the purpose of the discovery rule to
            encourage or reward simple paranoia."

Id. at 105 (citing Thompson v. United States, 642 F. Supp. 762, 768

(N.D. Ill. 1986)).

            Just as the Cascones had no reason to suspect that the

explanation for Michele Cascone's death was false, and that in fact

he had been murdered by a government nurse, the Donahue and Halloran

families had no reason to suspect that the government's insistence

that Flynn was the gunman was a sham, and that in fact the

government itself bore a great deal of the responsibility for the

murders.    It must be borne in mind in this context that the high

standard of proof required to secure a criminal conviction means

that factually guilty individuals will regularly be acquitted of

their crimes.     This suggests, in turn, that it would not have been

reasonable to infer from Flynn's acquittal that Flynn was actually

innocent,   and   that   someone   else   had   committed   the   murders,

particularly in light of the significant evidence implicating Flynn

in the murders.    The view that Flynn had simply beaten the charges

was a rather more likely scenario than the far more outlandish and

disturbing truth that emerged years later.

            For these reasons, I do not believe the plaintiffs' FTCA

claims accrued until well past the March 29, 1999 cut-off date, as

                                   -47-
it was not until many months later -- on September 15, 1999 -- that

Judge Wolf's Salemme decision came down, and that Winter Hill

associates    John    Martorano      and    Kevin     Weeks   subsequently     began

testifying as to Bulger and Flemmi's role in the murders.

                                           C.

            The majority raises a host of arguments to rebut this

conclusion.        First, the majority points to Patterson v. United

States, 451 F.3d 268 (1st Cir. 2006), and claims that the Donahue

and Halloran families "lack even the evanescent firmness of a

wrongful conviction." Maj. Op. at 31.                   Respectfully, this is a

misreading of Patterson.        In Patterson, we rejected a plaintiff's

argument that her FTCA claim only accrued when she was informed by

her sister, in the summer of 2002, that the FBI was aware of plans

to murder her father, failed to take any actions to prevent it, and

even allowed two innocent men to be convicted for the crime.

Patterson, 451 F.3d at 269-70.             But, pace the majority, Patterson

does not stand for the proposition that a settled and justified

belief in someone else's guilt can have no relevance to the accrual

of an FTCA claim.          Patterson did not address that issue at all.

Given the newly discovered evidence that emerged in that case, the

plaintiffs    were    on    notice    that      the   original    defendants    were

factually innocent, and that someone else had committed the murder

(as   it   turns    out,   Flemmi's    brother        Vincent).     See   generally

Commonwealth v. Peter J. Limone, 2001 Mass. Super. LEXIS 7 (Mass.


                                       -48-
Super. Ct. Jan. 8, 2001).   In contrast, the Donahues and Hallorans

knew only that a jury had not been confident in Flynn's guilt beyond

a reasonable doubt.    This is a far cry from being told that Flynn

was innocent, and that someone else, perhaps with the tacit approval

of the FBI, had committed the murders.

            Moreover, the effect of the wrongful convictions on the

accrual of the plaintiffs' FTCA        claim played no role in the

Patterson court's reasoning, for good reason.     The Massachusetts

Superior Court vacated the wrongful convictions on January 8 and 18,

2001.     However, the plaintiffs did not file their claims until

January 27, 2003, more than two years later, and so no claim of

reasonable reliance on the Limone and Salvati convictions was in the

offing.    See Patterson, 451 F.3d at 269.   Instead, the plaintiffs

raised arguments of lack of notice and medical disability.      And,

although the court rejected those arguments, pointing inter alia to

the December 2000 publicity surrounding the news of the FBI's

corrupt role in the murder and wrongful convictions, it made clear

that what was "most important[]" to its analysis was the fact that

one of the plaintiffs had himself been interviewed about these

developments in December 2000, and therefore clearly knew of and,

apparently, was "troubled by," the allegations.   Id. at 273.   This,

of course, was enough to start the FTCA clock ticking.    Cf. Merck

& Co., Inc. v. Reynolds, 130 S. Ct. 1784, 1789-90 (2010) (holding

that a cause of action accrues "when the plaintiff did in fact


                                -49-
discover," or "when a reasonably diligent plaintiff would have

discovered, 'the facts constituting the violation' -- whichever

comes first." (emphasis added)).

           Second, the majority also seeks to discredit the district

court's emphasis on the lengthy period of time between the murders

and the revelations of FBI corruption.         The majority does so by

relying on McIntyre, Maj. Op. at 29, for the proposition that the

extensive interval between the murders and the Salemme revelations

has no bearing on the reasonableness of attributing knowledge of the

latter to the plaintiffs.       McIntyre involved, in pertinent part,

claims arising out of the murder of Roger Wheeler in 1981.            The

court rejected the Wheeler estate's claims as untimely, reasoning

that the widespread publicity from the Salemme hearings put the

Wheelers   on   notice   of   their   claims   against   the   government.

McIntyre, 367 F.3d at 58-59.     But, again, the majority ignores the

fact that the Donahue and Halloran families are differently situated

from the Wheelers in one absolutely central respect.           Unlike the

Wheelers, the Donahue and Halloran families had been told that the

murderer had been identified, and by bringing Flynn to trial, the

government represented that they were confident -- indeed, confident

beyond a reasonable doubt -- in his guilt.           At no point after

Flynn's acquittal did the government give the plaintiffs cause to

think otherwise.    According to Donahue's widow, "every time [she]

asked the FBI for information regarding [her] husband's murder,


                                  -50-
[she] was told that the FBI had none." (Emphasis added).            (Not

content with mere stonewalling, at one point FBI agents accused her

of having an affair, which the agents suggested was the cause of the

murder).   The Wheelers had no officially sanctioned culprit on whom

to pin responsibility for their injury.       The Halloran and Donahues

did.   This fact changes the significance of the many intervening

years -- from years spent seeking unforthcoming answers to an

unsolved riddle, to years in which an officially sanctioned belief

hardens into taken-for-granted fact.

           Third,    under   the   rubric    of   "generally   available

information," the majority points to John Morris' testimony during

the Salemme hearings, as well as the ensuing media publicity.       See

Maj. Op. at 25-28.    However, Morris's revelation on April 22, 1998

that Connolly had leaked news of Halloran's cooperation to Bulger

did not call into question the reasonableness of the families'

belief that Flynn was the killer.         Morris's testimony provided a

previously undisclosed motive for Bulger to kill Halloran, but

others, including Flynn, shared a similar motive. Cf. McIntyre, 367

F.3d at 56 ("One could not reasonably infer, for purposes of FTCA

accrual, from Morris's testimony about Halloran that the FBI told

Bulger and Flemmi about every informant in their organization or

that Bulger and Flemmi killed every person that they knew to be

informing against them, regardless of the circumstances.").       Where

Bulger was but one of a number of individuals with a motive to kill


                                   -51-
Halloran,    where       Halloran       identified      one       of    those   non-Bulger

individuals    in    a    dying       declaration,      and       where   the   government

insisted on the same at trial, the bruiting about in the papers of

a possible Bulger-FBI-Halloran connection, some sixteen years after

the fact, cannot be deemed sufficient to set the limitations clock

ticking.

            The majority notes that "one need not have irrefutable

proof" that an injury was caused by the government in order to file

an administrative claim under the FTCA.                       Maj. Op. at 29 (citing

Skwira).     That much is true.            But that is not yet to say quite

enough. The Donahues and Hallorans had every reason to believe, and

had in fact believed for sixteen years, that someone other than

Bulger had committed the murder.                The government insisted as much

by bringing Flynn to trial and subsequently took no steps to

disabuse the plaintiffs of this belief, even though the facts

showing its falsity were locked away in the brains of recalcitrant

government agents.        So although the level of proof necessary for an

injured    party    to    file    a    claim    under       the    FTCA   is    surely     not

"irrefutable,"      given    the       situation       in   which       the   Donahues     and

Hallorans found themselves, it was nevertheless substantial, and it

was certainly more substantial than in cases where "overwhelmingly,

the most likely malefactor was one of a very limited group of

government    employees,"         and    involved       "the      same    small     cast   of

characters,"       McIntyre,      367    F.3d     at   53.         It   makes   a   crucial


                                           -52-
difference to our FTCA analysis, in other words, that the plaintiffs

had a "plausible explanation for death" that does not provide a

basis "for supposing [government] misconduct." Cascone, 370 F.3d at

105 (internal quotation marks and alterations omitted).

                                     II.

             The majority rejects the plaintiffs' claim of fraudulent

concealment as well, on grounds that the plaintiffs "failed to

exercise due diligence in investigating the possibility of a claim."

Maj. Op. at 34.      The gist of the majority's argument here is that,

even though the Halloran and Donahue estates did not actually know

about the media reports about the FBI-Bulger link, they should have,

and they should therefore also have conducted further inquiry into

the matter, a duty imposed purely by the fictional knowledge of

newspaper articles that the court attributes to them -- and even

though had they actually conducted such an inquiry, the only

direction it would have led them is down the garden path.

             I first note that the majority's reasoning under this

heading   depends    crucially   upon    its   central    holding,    that   the

Halloran and Donahue estates may be attributed with knowledge of the

media reports of an FBI-Bulger link to the murders. This is because

it is only if the presumption of such knowledge is reasonable that

it   makes   sense   to   describe   a     failure   to   institute    further

investigations as some kind of shirking of an epistemic duty.                If,

as I have argued, the Halloran and Donahue estates have a perfectly


                                     -53-
reasonable explanation for their ignorance -- clothed in the figure

of one Jimmy Flynn -- then there is no duty of further investigation

there to be shirked.9

              Secondly, it is clear that any efforts by the Halloran and

Donahue estates to further corroborate the media reports of a FBI-

Bulger    link   to    the   murders   would     have    been    pointless.    The

government was at this point pursuing a strategy of dissimulation,

denial and stonewalling.           Judge Wolf noted in his Salemme opinion

that government intransigence during the hearings meant that it

remained unclear whether Flemmi and Bulger played any role in

Halloran's murder.           Salemme, 91 F. Supp. 2d at 212-13.                The

government withheld key documents from the defense relating to

Halloran's murder, in violation of discovery obligations, until

after Morris had testified, thus preventing cross-examination of

Morris as to their content.            See United States v. Flemmi, 195 F.

Supp.    2d   243,    249-50   &   n.39    (D.   Mass.   2001)    (detailing   FBI


     9
      I note that even if our cases require attributing knowledge
of widely disseminated media reports, this is because this is "the
only practicable course," given the function of a statute of
limitations as a "rule of repose." Rakes, 442 F.3d at 20. It is
not because it is somehow objectively unreasonable for people in
the plaintiffs' position -- whose husbands and fathers had been
brutally murdered, and who were left to raise small children on
their own -- to refuse to re-open an inquiry long thought closed.
Re-opening such an inquiry would carry significant psychic costs,
and we need not go so far as to imply that refusing to bear those
costs is somehow per se unreasonable, even if we must, for other
reasons, nevertheless attribute the corresponding knowledge. The
suggestion that this case may be decided under the rubric of the
plaintiffs' unreasonable shirking of epistemic duties is simply to
add insult to injury.

                                          -54-
misconduct during the Salemme hearings).      Indeed, not only did the

government fail to produce the FBI reports containing Halloran's

allegations against Bulger and Flemmi during the Salemme hearings,

they insisted during the discovery phase of this case that it was

"not known how Bulger and Flemmi obtained information that Halloran

was providing information to the FBI," and noted that there were

other reasons why members of Winter Hill, and its hangers-on, might

have   wanted   Halloran   dead.    This   disingenuous   profession   of

ignorance was made in 2005 -- years after the publication of Salemme

and Martorano and Weeks' confirmations of the FBI's complicity in

the murders. See United States v. Connolly, 341 F.3d 16, 23-24 (1st

Cir. 2003) (describing Weeks and Martorano's testimony at FBI agent

John Connolly's trial).      Taking the government at its word here

means that the plaintiffs -- who, of course, had far less access to

the relevant information -- cannot be charged with uncovering

corroborating evidence in the exercise of "due diligence."             See

Attallah v. United States, 955 F.2d 776, 780 (1st Cir. 1992).

                                   III.

           Unsurprisingly, the lurid story of the FBI's decades-long

entanglement with Bulger and Flemmi has given this court plenty of

opportunity to consider these issues.         Our cases on this topic

exhibit an arguably gratuitous hostility to FTCA claimants.            See

Skwira, 344 F.3d at 69 (holding that a plaintiff's wrongful death

claim was untimely, even though at the date we held their claim to


                                   -55-
have accrued, the plaintiffs could not possibly have discovered that

the decedent had been poisoned as there were no known scientific

methods for testing for the drug used, and, moreover, the plaintiffs

were regularly told by a government employee that autopsy results

were consistent with death by natural causes).           This hostility is

particularly indefensible given that the heightened pleading burden

plaintiffs bear under Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949-50

(2009), means that plaintiffs who are unable to corroborate their

claims are likely to find themselves on the receiving end of a

motion to dismiss.    The majority suggests that FTCA plaintiffs may

file a claim with insufficient corroborative evidence and then

request the agency to hold the claim           in    abeyance as further

investigation proceeds.      Maj. Op. at 30, citing Skwira, 344 F.3d at

81-82 n.17.   The statutory text neither imposes such a duty on FTCA

plaintiffs, nor requires agencies to agree to such requests.              See

28 U.S.C. §§ 2671-80.    It is unclear that this paragon of lawyerly

procedure -- sue now, ask questions later -- would occur to any but

the most litigiously-minded or chronically risk-averse layman.

Moreover,   by   requiring   premature    filing    of   FTCA   claims,   the

majority's position may well require lawyers to act in contravention

of both the pleading standards established by the Federal Rules of

Civil Procedure and their ethical obligations.10


     10
      Fed. R. Civ. P. Rule 11(b) provides that "[b]y presenting to
the court a pleading, written motion, or other paper . . . an
attorney or unrepresented party certifies that to the best of the

                                   -56-
          Despite our warning in Cascone that our FTCA jurisprudence

should not "reward or encourage simple paranoia" among plaintiffs,

our cases may give the impression of counseling precisely this --

namely, that injured parties should bring their claims as soon as

they learn of uncorroborated speculation in the papers or even the

mere "rumor of a claim," for fear of later discovering their claims

to be forever barred.     Because it in effect lowers the bar for

accrual to a "mere hunch, hint, suspicion, or rumor of a claim,"

McIntyre, 367 F.3d at 52, today's decision is another step down this

paranoia-inducing road.   Our cases, stingy as they already are, do

not require this result, nor should rex non potest peccare,11 when

applied in the twenty-first century, allow for such an unjust

outcome which rewards official uncontrolled wickedness.   I dissent.




person's knowledge, information, and belief, formed after an
inquiry reasonable under the circumstances: . . . (3) the factual
contentions have evidentiary support or, if specifically so
identified, will likely have evidentiary support after a reasonable
opportunity for further investigation and discovery." ABA Model
Rules of Professional Conduct Rule 3.1 provides that "[a] lawyer
shall not bring or defend a proceeding, or assert or controvert an
issue therein, unless there is a basis in law and fact for doing so
that is not frivolous, which includes a good faith argument for an
extension, modification or reversal of existing law."
     11
      "The King can do no wrong."      See William Blackstone, I
Commentaries *237.

                               -57-